Citation Nr: 1529716	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for back problems.

4.  Entitlement to service connection for heart problems.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.

The Veteran submitted a lay statement from his son regarding his hearing loss symptoms, and the Veteran waived consideration of such evidence during the July 2014 Board hearing.  As such, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for back problems, heart problems, and right and left leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus, and the evidence does not show symptoms of tinnitus at any time during the appeal period. 

2.  The Veteran's hearing loss is not causally or etiologically related to his period of active service.  The Veteran's symptoms of a hearing loss disability were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can be established through application of statutory presumptions, including for chronic diseases (such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§  3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Furthermore, for veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b),  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

Here, the Veteran was awarded the Combat Infantry Badge, and the provisions of 38 U.S.C.A. § 1154(b) therefore apply.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss

The Veteran testified that his hearing loss, with more severe impairment in the right ear, is due to active service based on his exposure to loud noise while serving during combat.

First, the Board notes that both the January 2008 and July 2012 examinations revealed bilateral hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  Therefore, the presence of a current hearing loss disability is not at issue in this case.

Furthermore,  the Veteran received the Combat Infantry Badge, so exposure to noise during service is conceded.  However, as stated, the evidence still must show a nexus between the Veteran's current bilateral hearing loss and service.

In this regard, the evidence contains January 2008 and July 2012 VA audiological examinations in which the examiners reviewed the claims file and noted the Veteran's reports of exposure to noise during combat.  Ultimately, the examiners concluded that the Veteran's hearing loss was less likely as not due to service because his service treatment records reflected normal hearing at both the entrance and separation examinations.  The examiners also indicated the Veteran had significant post-service noise exposure from working in a newspaper press for almost forty years, despite the use of hearing protection devices.

Indeed, the Veteran's service treatment records show the July 1966 entrance examination was absent for bilateral hearing loss, and the Veteran had normal results of the whisper test (15/15).  The Veteran's hearing was also normal at the July 1969 separation examination.  Also, in his report of medical history, he denied hearing loss and any ear, nose, or throat trouble.

After service, the Veteran's treatment at VA from 2008 through 2014 is absent any reports of hearing loss, aside from a reference in March 2013 to having "some difficulty hearing."

The Veteran also provided testimony at RO and Board hearings in June 2009 and July 2014, respectively.  At the RO hearing, the Veteran referenced hearing tests conducted through his employment with the newspaper.  He stated that these tests showed his hearing worsening over the years.  The Veteran clarified at the Board hearing that he was unable to obtain the records from these examinations from his employers, but he again reported worsening hearing, despite using protective hearing devices in the newspaper press room.  He stated he began working at the newspaper in 1969 or 1970, right after separation from service.      

Also, in July 2014, the Veteran's son provided a statement in which he indicated that since he was a child, his father had difficulty hearing.  He stated that he would speak towards the left side of his father's face because his hearing was better in that ear.  The Veteran's son also described the Veteran's need to watch the television on high volume and stated that he often repeats conversations to his father.  

Unfortunately, a review of the evidence shows that service connection is not warranted on a direct basis.  Although the Veteran currently has hearing loss, the evidence does not show that such a disability is related to in-service noise exposure.  In this regard, the Board again emphasizes the Veteran's demonstrated valor as reflected in the receipt of the Combat Infantry Badge, but the evidence simply does not show that the Veteran's current hearing loss is related to active service.
 
VA examiners reviewed the claims file and found that the Veteran's hearing loss was not at least as likely as not related to service.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  This history included the Veteran's report of in-service noise exposure, his normal hearing at enlistment and at separation, and his extensive post-service occupational noise exposure.  In short, the examiners provided conclusions with supportive rationales, and the January 2008 and July 2012 VA medical opinions are therefore probative evidence against the Veteran's claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge, such as generally difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in this case, the Veteran's status as a combat Veteran has further established in-service noise exposure.  However, identifying a nexus to a persistent disability involves a complex medical issue and interpretation of audiogram results, which the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Furthermore, the evidence does not show that hearing loss was chronic in service or that the Veteran's symptoms have been continuous since separation from service.  As such, service connection is not warranted based on hearing loss as a chronic disease under 38 C.F.R. § 3.303.  The Veteran testified that he had difficulty hearing since separation from service, noting that he had difficulty completing hearing tests while working at the newspaper within one year of separation.  Yet, the Veteran's July 1969 separation examination did not show hearing loss for VA compensation purposes.  The Board finds the 1969 audiogram of record outweighs the Veteran's subjective and unquantifiable account of hearing loss during that same time period.

Moreover, the Veteran indicated that aside from the hearing tests conducted by the newspaper, his only other audiograms were those performed by VA in January 2008 and July 2012.  Indeed, VA treatment records show that between 2008 and 2014, the Veteran complained only once of general hearing difficulties.  Private treatment records are similarly absent for any hearing loss complaints, as are the records submitted by the Social Security Administration (SSA).

The Board acknowledges the statement from the Veteran's son regarding his observations of his father's difficulty hearing.  However, even accepting this statement, there remains the issue of significant post-service noise exposure starting immediately after service, which medical professionals found important, and the normal test at exit.

In sum, the evidence shows that while the Veteran now has a hearing loss disability and loud noise exposure in service, he did not experience chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  Moreover, the evidence shows that hearing loss is not otherwise related by competent evidence to any incident of service, to include excessive noise exposure during combat.  The competent evidence does not otherwise establish the existence of a hearing loss disability during service.  Instead, medical evidence shows diagnosed hearing loss in 2008, nearly four decades after separation from service.  

Accordingly, a preponderance of the evidence is against the claim for service connection for hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


Tinnitus

When filing his claim in July 2007, the Veteran listed "hearing loss/tinnitus" as an issue for which he sought service connection.  At his June 2009 RO hearing, as well as his July 2014 Board hearing, he described ringing in his ears during service after he fell and incurred a concussion during combat.  

Initially, the Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
Here, even though the Veteran filed a claim for tinnitus, in subsequent correspondence and medical records, he consistently indicated that his tinnitus symptoms began and ended during service, with no symptoms thereafter. 

Specifically, the January 2008 and July 2012 VA audiological examination reports include a notation that tinnitus was not present.  The reports clearly state that the Veteran had tinnitus while serving in Vietnam but that he has "not had tinnitus since that time."

Indeed, at the June 2009 RO hearing, the Veteran explained that he experienced tinnitus symptoms "for a short period of time" after the explosion, but that that symptoms did not reoccur after that.  He stated that the ringing in his ears stopped after approximately three to four weeks.  The Veteran further explained at the July 2014 Board hearing that even though his hearing continued to decline, it "took me a whole month" until ringing in the ears stopped after the incident. 

The VA and private treatment records associated with the claims file, to include records submitted by SSA, are absent any complaint of tinnitus.  

The Board is aware that the January 2008 and July 2012 examiners did not provide a nexus opinion regarding tinnitus, and that the requirement that a current disability be present can be satisfied when a claimant has a disability at the time of claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, the Veteran has repeatedly and consistently indicated that he did not have tinnitus at the time he filed the claim, nor has there been any recurrence of any symptomology during the pendency of the claim.

Therefore, the service connection criteria requiring the presence of a current disability have not been met.  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  The preponderance of the evidence is against the claim for service connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2007 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, private treatment records, SSA records, statements in support of the claim by the Veteran and his representative, lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.
REMAND

First, the Veteran's private treatment records contain complaints of back pain, and diagnostic testing revealed degenerative changes in the spine.  The Veteran testified that he injured his back during service, when there was an explosion and he fell to the ground, on his right side.  As noted, the Veteran has been awarded a Combat Infantry Badge, and the combat provisions of 38 U.S.C.A. § 1154(b) apply.    Because the Veteran has a diagnosed back condition and he has alleged a combat injury during service, an examination is necessary to address the etiology of the back condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, the Veteran has reported heart problems, to include circulatory issues affecting his legs.  He also asserts these problems are due to exposure to herbicides while serving in Vietnam.  Indeed, his personnel records show that he served in Vietnam between May 1967 and April 1968.  However, the record contains several different diagnoses for heart conditions.  For example, the Veteran was described as having a "large heart" in April 2009, and VA records consistently note a "personal history of congestive heart failure," although a private treatment note indicated it was "clear" he did not have CHF.  A July 2007 chest x-ray showed cardiomegaly.  A December 2007 EKG showed findings possibly indicative of myocardial ischemia, while a September 2007 echocardiogram showed overall normal ejection fraction with no valvular pathology.  Regarding the Veteran's legs, a September 2007 letter from family physician ("Dr. M.S.") indicates the Veteran has chronic leg pain and chronic venous insufficiency.  Therefore, a VA examination is necessary to clarify the nature and etiology of the Veteran's heart and leg conditions.  See McClendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Phoenix VAMC dated from April 2014 to the present.

2.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of his back problems.

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition began during service or is otherwise linked to service, to include his report of falling to the ground on his right side during combat. 

3.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of any heart problems, to include clarification of any bilateral leg conditions associated with such heart problems.

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's heart problems and/or leg problems began during service or is otherwise linked to service, to include exposure to herbicides while serving in Vietnam. 

4.  Applicable to all of the examinations conducted in compliance with this Remand, the relevant medical records should be made available to the examiners for review in conjunction with the examinations, and the examination reports should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Also, rationales should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

5.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


